      Case 1:21-cv-00005-LG-RPM Document 10 Filed 04/21/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

DAMION D. RAIFORD                                                       PLAINTIFF


v.                                                   CAUSE NO. 1:21cv5-LG-RPM


HARRISON COUNTY ADULT
DETENTION CENTER, ET AL.                                             DEFENDANTS


                               FINAL JUDGMENT

      This cause is before the Court, sua sponte, for consideration of dismissal.

Pursuant to the Order issued this date and incorporated herein by reference,

      IT IS HEREBY ORDERED AND ADJUDGED that this lawsuit be

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 21st day of April, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
